 MENDELSON-ZELLER CO.153TheEmployer is engaged in the manufacture of visualeducation equipment at Chicago, Illinois. In April of this year,itbegan the construction of a new plant at a site 8 milesdistant from the present plant. The Employer expects to stopwork at its present location in December and to resume opera-tions at its new location sometime after the first of the year.There are approximately 165 workers at the old plant.Approximately 80 percent of these workers live within4 blocksof the plant. Fifty percent of the workers are women. TheEmployer has been informed by foremen at the old plant, whohave questioned employeesas totheir desire to continue towork for the Employer at the new location, that the majorityof the employees haveexpressedthe opinion that the newplant is too distant from their homes to permit them to con-tinue their employment after the change in location is effected.Anticipating, therefore, that a large number of its presentemployees may not wish to transfer, the Employer has set upa personnel office at the new plant to take applications forwork.The Employer moves to dismiss the instant petition, urgingthat, under the circumstances, no election should take placeat this time. We find merit in the Employer's position. We areof the opinion that no useful purpose would be served byprocessing this petition, as too short a time remains whenwork will be carried on at the present location, and as it isnot anticipated that a representative number of the presentemployees will continue their employment after operations aremoved to the new plant. We shall, therefore, dismiss thispetition without prejudice to the filing of a new petition whenthe new plantis inoperation and a substantial and representa-tive working force is there employed.,[The Boarddismissedthe petition.]'Cf. Pride Manufacturing Company, 98 NLRB 445.PALMER C. MENDELSON AND EDWARD ZELLER,generalpartners,and JOE CROSETTI, CARL DOBLER, MRS. OLGAZELLER, JEANETTE MENDELSON AND LEE ESCHEN, lim-ited partners,a limited partnership, d/b/a MENDELSON-ZELLER CO.1andUNITED FRESH FRUIT & VEGETABLEWORKERS LOCAL INDUSTRIAL UNION NO. 78, CIO, Peti-tioner.Case No.20-RC-2353. November 24, 1953DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before James A.1The name of the Employer appears as corrected at the hearing.107 NLRB No. 55. 154DECISIONS OF NATIONAL LABOR RELATIONS BOARDHarley, hearing officer.The hearing officer's rulings madeat the hearing are free from prejudicial error and are herebyaffirmed.Upon the entire record in this case,the Board finds:1.The Employer is engaged in commerce within the meaningof the Act.2.The labor organization involved claims to representcertain employees of the Employer.-3.No question affecting commerce exists concerning therepresentation of employees of the Employer within the meaningof Section 9 (c) (1) and Section 2(6) and(7) of the Act, for thefollowing reasons:The Employer,a limited partnership,d/b/a Mendelson-ZellerCo.and having its main office at San Francisco,California,is engaged in the business of packing fruit.It doesan annual business in excess of one million dollars,and shipsapproximately 90 percent of its production outside the State ofCalifornia.Itmaintains a warehouse and trucking consolida-tion at Los Angeles,permanent packing sheds at Winters andAuburn, California,and also engages in more limited fruit-packing operations at Patterson,Virginia City,Yuba City, andother points in California.The Petitioner seeks to represent the production and main-tenanceworkers employed in the Employer'sYuba City,California, fruit-packing operations. The record discloses,however, that the Company has no clear and definite plan ofoperation in that city, that it maintains no permanent staff ofworkers there, and that such operations as it has engaged inat that location in the past have had a total duration of ap-proximately 3 weeks each year.-More specifically,the record shows that the Company ownsno property at Yuba City and that in 1951,1952,and 1953, itleased a packing shed for approximately 3 weeks in August,comprising the peach season, for the purpose of selling itspeach-packing service to growers in the area.During the 1953season,the Company employed approximately 38 workers atYuba City,all of whom were recruited a few days in advance ofthe operation.Of this total, only 6 were individuals who hadbeen employed by the Company during prior seasons.Althoughit is true that 3 or 4 of the group of 38 had previously workedfor the Company in its Winters operations,this circumstanceoccurred as a result of coincidence,rather than because of theexistence of a company personnel transfer practice.A company agent testified that the firm does not know fromyear to year whether or not it will operate in Yuba City, andthat its decision is a" spot"decision reached 5 or 6 days beforethe peach-packing season commences.Its decision is dependentupon the quality of the crop,market,weather, and economicconditions,interference from other peach-growing States, andother competitive factors.He testified further that no decisionwill be made as to whether the firm will operate during the1954 season in YubaCityuntil about July 25, 1954. REID MURDOCK CO., ET AL.155In view of the indefinite and brief nature of the Company'sYuba Cityoperation,and the insubstantial nature of the em-ployees' tenure of employment,we believe that the expendi-ture of the Board's funds to conduct an election in the em-ployee group here sought to be represented is not warranted.2We shall, accordingly,dismiss the petition.[The Board dismissed the petition.]2Cf. Producers Rice Mill, Inc., 106 NLRB 1.19.REID MURDOCK -CO., ET AL.tandWAREHOUSE UNIONLOCAL 12, INTERNATIONAL BROTHERHOOD OFTEAMSTERS, CHAUFFEURS, WAREHOUSEMEN ANDHELPERS OF AMERICA, AFL, PetitionerandINTERNA-TIONALLONGSHOREMEN'S AND WAREHOUSEMEN'SUNION, LOCAL NO. 6.Cases Nos.20-RC-2356, 20-RC-2357,ZO-RC-2358, 20-RC-2362, 20-RC-2365, and ZO-RC-2371.November 24, 1953DECISION AND DIRECTION OF ELECTIONSUpon petitionsdulyfiled under Section9 (c) ofthe NationalLabor Relations Act, a consolidated hearing was held beforeShirleyN.Bingham,hearing officer.The hearing officer'srulingsmade at the hearing are free from prejudicial errorand are hereby affirmed.Upon the entire record in this case,the Board finds:1.TheEmployers are engaged in commerce within themeaning ofthe Act.2.The labor organizations involved claim to representcertain employees of each of the Employers.3.A question affecting commerce exists concerning therepresentation of employees of the Employers within themeaning of Section 9(c) (1) and Section 2 (6) and (7) of theAct.2IThe following Employers are involved in this proceeding: Reid Murdock Co., Case No.20-RC-2356; The Arabol Manufacturing Co., Case No. 20-RC-2357; Traders Distributing Co.,Case No. 20-RC-2358; California Barrel Co., Ltd., Case No. 20-RC-2362; Sloss & Brittain,Case No. 20-RC-2365; and American Chain 8,. Cable Co., Inc., Case No. 20-RC-2371.2 Although the Intervenor does not specifically urge contract bar in its brief, it indicatedat the hearing that a contract bar "may exist" because of an agreement between the Inter-venor and Distributors Association of Northern California, herein called the Association,dated June 11, 1953. However, a representative of the Association testified at the hearingthat the Association was not empowered to negotiate on behalf of the six Employers involvedin the present proceedings. Moreover, it is plain from the face of the contract that thesesix Employers were not made parties to the June 11, 1953, agreement. In view of this testi-mony by the Association's own official, we find no merit in the attempt by the Intervenor torely on a so-called "escape period" in the Association's bylaws, nor do we find any otherbasis for a contract-bar contention.107 NLRB No. 53.